Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Election/Restriction
In response to the species restriction mailed 08/16/2021, Applicants elected species (a) EEACKKFVREN, without traverse.
 According to Applicants, claims that read on the elected species include claims 150-168.
Claims 150-179 are pending for examination.
Claim Rejections - 35 USC § 112
The rejection of claim 166 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendment to the claim.

The rejection of claim 168 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in response to Applicant’s amendment to the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 150-168, 172-173, and 176-179 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (US2020/0299659A1).
Applicant's arguments filed 01/20/2022 have been fully considered, but they are not persuasive. Applicants traversed the instant rejection on the grounds that Cheng fails to disclose or suggest a composition as recited in instant claim 150.  Applicants further argued that Cheng could not anticipate any of claims 150-168 because it does not disclose a recombinant guide RNA comprising a nucleotide sequence that is at least 80% identical to SEQ ID NO 181. 
Contrary to Applicant’s assertions, Cheng et al. discloses a CRISPR-Cas system comprising both a CRISPR associated protein comprising the amino acid sequence of SEQ ID NO: 318, which comprises then amino acid sequence of SEQ ID NO: 120 of the instant application.  Additionally, the system of Cheng et al. further comprises an RNA guide sequence comprising SEQ ID NO: 327.  SEQ ID NO: 327 is 100% identical to SEQ ID NO: 181 of the instant application. (See page 161, especially claims 56 and 66 of Cheng et al.)
The claims remain rejected for the reasons set forth below:
Regarding claim 150, Cheng et al. described a CRISPR-Cas system comprising: (1) an RNA guide comprising a direct repeat sequence and a spacer sequence capable of hybridizing to a target nucleic acid, and (2) a CRISPR-associated protein. (See published claims 56-75, page 161). In one embodiment, Cheng et al. discloses that the RNA guide comprises the sequence of SEQ ID NO: 327.  SEQ ID NO: 327 of Cheng et al. is 100% identical to SEQ ID NO: 181 recited in the instant claims. (See page 161).
Cheng et al. describes pharmaceutical formulations for delivering the CRISPR-Cas system to cells, including carriers such as liposomes and lipofectin, as an adjuvant, or buffer (reading on claim 166) see the following ¶:

Regarding claim 151, Cheng et al. discloses wherein the CRISPR-associated protein comprises the amino acid sequence of SEQ ID NO: 318 (See published claims 56-75, page 161).
SEQ ID NO: 318 of Cheng et al. comprises the full-length sequence of SEQ ID NO: 120 recited in the instant claims.  Additionally, Regarding claim 152, SEQ ID NO: 120 of Cheng et al. comprises the sequence of “EEACKKFVREN” and does not begin with the amino acid sequence “MIS”, see the following:
SEQIDNO:120        1 MIKPTVSQFLTPGFKLIRNHSRTAGLKLKNEGEEACKKFVRENEIPKDECPNFQGGPAIA  60
           		 ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
SEQIDNO:318        5 MIKPTVSQFLTPGFKLIRNHSRTAGLKLKNEGEEACKKFVRENEIPKDECPNFQGGPAIA  64

SEQIDNO:120       61 NIIAKSREFTEWEIYQSSLAIQEVIFTLPKDKLPEPILKEEWRAQWLSEHGLDTVPYKEA120
                     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
SEQIDNO:318       65 NIIAKSREFTEWEIYQSSLAIQEVIFTLPKDKLPEPILKEEWRAQWLSEHGLDTVPYKEA 124

SEQIDNO:120       121 AGLNLIIKNAVNTYKGVQVKVDNKNKNNLAKINRKNEIAKLNGEQEISFEEIKAFDDKGY 180
                      ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
SEQIDNO:318       125 AGLNLIIKNAVNTYKGVQVKVDNKNKNNLAKINRKNEIAKLNGEQEISFEEIKAFDDKGY 184

SEQIDNO:120       181 LLQKPSPNKSIYCYQSVSPKPFITSKYHNVNLPEEYIGYYRKSNEPIVSPYQFDRLRIPI 240
                      ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
SEQIDNO:318       185 LLQKPSPNKSIYCYQSVSPKPFITSKYHNVNLPEEYIGYYRKSNEPIVSPYQFDRLRIPI 244

SEQIDNO:120       241 GEPGYVPKWQYTFLSKKENKRRKLSKRIKNVSPILGIICIKKDWCVFDMRGLLRTNHWKK 300
              	  ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
SEQIDNO:318       245 GEPGYVPKWQYTFLSKKENKRRKLSKRIKNVSPILGIICIKKDWCVFDMRGLLRTNHWKK 304

SEQIDNO:120       301 YHKPTDSINDLFDYFTGDPVIDTKANVVRFRYKMENGIVNYKPVREKKGKELLENICDQN 360
              	  ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
SEQIDNO:318       305 YHKPTDSINDLFDYFTGDPVIDTKANVVRFRYKMENGIVNYKPVREKKGKELLENICDQN 364

SEQIDNO:120       361 GSCKLATVDVGQNNPVAIGLFELKKVNGELTKTLISRHPTPIDFCNKITAYRERYDKLES 420
                      ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
SEQIDNO:318       365 GSCKLATVDVGQNNPVAIGLFELKKVNGELTKTLISRHPTPIDFCNKITAYRERYDKLES 424

SEQIDNO:120       421 SIKLDAIKQLTSEQKIEVDNYNNNFTPQNTKQIVCSKLNINPNDLPWDKMISGTHFISEK 480
                      ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
SEQIDNO:318       425 SIKLDAIKQLTSEQKIEVDNYNNNFTPQNTKQIVCSKLNINPNDLPWDKMISGTHFISEK 484

SEQIDNO:120       481 AQVSNKSEIYFTSTDKGKTKDVMKSDYKWFQDYKPKLSKEVRDALSDIEWRLRRESLEFN 540
                      ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
SEQIDNO:318       485 AQVSNKSEIYFTSTDKGKTKDVMKSDYKWFQDYKPKLSKEVRDALSDIEWRLRRESLEFN 544

SEQIDNO:120       541 KLSKSREQDARQLANWISSMCDVIGIENLVKKNNFFGGSGKREPGWDNFYKPKKENRWWI 600
                      ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
SEQIDNO:318       545 KLSKSREQDARQLANWISSMCDVIGIENLVKKNNFFGGSGKREPGWDNFYKPKKENRWWI 604

SEQIDNO:120       601 NAIHKALTELSQNKGKRVILLPAMRTSITCPKCKYCDSKNRNGEKFNCLKCGIELNADID 660

SEQIDNO:318       605 NAIHKALTELSQNKGKRVILLPAMRTSITCPKCKYCDSKNRNGEKFNCLKCGIELNADID 664

SEQIDNO:120       661 VATENLATVAITAQSMPKPTCERSGDAKKPVRARKAKAPEFHDKLAPSYTVVLREAV 717
                      |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
SEQIDNO:318       665 VATENLATVAITAQSMPKPTCERSGDAKKPVRARKAKAPEFHDKLAPSYTVVLREAV 721
Regarding claims 153-155, Cheng et al. discloses wherein the guide RNA comprises a sequence of SEQ ID NO: 321-328, see published claim 66.  SEQ ID NO: 139 recited in the instant claims, is 100% identical to SEQ ID NO: 327 of Cheng et al., see the following:
SEQID 139          1 CTTTCAAGACTAATAGATTGCTCCTTACGAGGAGAC 36
                     ||||||||||||||||||||||||||||||||||||
SEQID 327          1 CTTTCAAGACTAATAGATTGCTCCTTACGAGGAGAC 36
SEQ ID NO 327 of Cheng et al. is the reverse complement of SEQ ID NO: 15 recited in the instant claims, see the following:
SEQID  15          1 GTCTCCTCGTAAGGAGCAATCTATTAGTCTTGAAAG 36
         			  ||||||||||||||||||||||||||||||||||||
SEQID 327         36 GTCTCCTCGTAAGGAGCAATCTATTAGTCTTGAAAG 1
Regarding claims 156-162, Cheng et al. describes wherein the disclosed nuclease comprises a polypeptide sequence attached to either the N or C terminal of the protein, see the following embodiments:
[0113] In some embodiments, the CRISPR-associated proteins include at least one (e.g., 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10) Nuclear Localization Signal (NLS) attached to the N-terminal or C-terminal of the protein. Non-limiting examples of NLSs include an NLS sequence derived from: the NLS of the SV40 virus large T-antigen, having the amino acid sequence PKKKRKV (SEQ ID NO: 300); the NLS from nucleoplasmin (e.g., the nucleoplasmin bipartite NLS with the sequence KRPAATKKAGQAKKKK (SEQ ID NO: 301)).  SEQ ID NO: 300-300 of Cheng et al. are 100% identical to SEQ ID NO: 49-50, respectively, as recited in the instant claims.
Regarding claims 163-164, and 167, Cheng et al. teaches that the CRISPR-Cas system may include donor template, see ¶[0039] “The term ‘donor template nucleic acid’ as used herein refers 
Regarding claims 165 and 177-179, Cheng et al. teach that the "CRISPR-Cas system described herein, or components thereof, nucleic acid molecules thereof, or nucleic acid molecules encoding or providing components thereof, can be delivered by various delivery systems such as vectors, e.g., plasmids, viral delivery vectors. The new CRISPR enzymes and/or any of the RNAs (e.g., guide RNAs) can be delivered using suitable vectors, e.g., plasmids or viral vectors, such as adeno-associated viruses (AAV), lentiviruses, adenoviruses, and other viral vectors, or combinations thereof. The proteins and one or more guide RNAs can be packaged into one or more vectors, e.g., plasmids or viral vectors.” (See ¶ [0199]).  Additionally, paragraph discloses the following [0200]: “In some embodiments, the vectors, e.g., plasmids or viral vectors, are delivered to the tissue of interest by, e.g., intramuscular injection, intravenous administration, transdermal administration, intranasal administration, oral administration, or mucosal administration. Such delivery may be either via a single dose, or multiple doses. One skilled in the art understands that the actual dosage to be delivered herein may vary greatly depending upon a variety of factors, such as the vector choices, the target cells, organisms, tissues, the general conditions of the subject to 
Regarding claims 172-175, the CRISPR-Cas system, and compositions thereof, disclosed in Cheng et al. are cells, see ¶ [0030]: “In some embodiments of these methods, the cell is a prokaryotic cell such as an infectious cell or a cell infected with an infectious agent, or a eukaryotic cell such as a mammalian cell. For example, the cell can be a cancer cell. In some embodiments, the cell is a cell infected with a virus, a cell infected with a prion, a fungal cell, a protozoan, or a parasite cell.”
The compositions of Cheng et al. are administered for treating a condition or disease in a subject, see the following ¶: [0031] “In another aspect, the present disclosure relates to methods of treating a condition or disease in a subject in need thereof, e.g., in a human or animal subject. The methods include administering to the subject a Type III-E CRISPR-Cas system described herein, where the spacer sequence is complementary to at least 12 nucleotides of a target nucleic acid associated with the condition or disease; where the Type III-E CRISPR-Cas effector protein associates with the Type III-E RNA guide to form a complex; where the complex binds to a target nucleic acid sequence that is complementary to the at least 12 nucleotides of the spacer sequence; and where upon binding of the complex to the target nucleic acid sequence the Type III-E CRISPR-Cas effector protein cleaves the target nucleic acid, thereby treating the condition or disease in the subject.”
Cheng et al. teach the delivery of the CRISPR-Cas system to eukaryotic cells, including where the cells are cancer cells, and further where the system is delivered in vivo.
Regarding claim 176, Cheng et al. teach the use of lipid containing delivery vehicles, see the following: [0203-0204] “[I]n another embodiment, the delivery is via liposomes or lipofectin . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 150-179 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US20200299659A1) as applied above, in view of Zhang et al. (US20200190487A1).
Cheng et al., as applied in the rejection above, is incorporated here.  However, Cheng et al. does not specifically teach that the disclosed CRISPR-Cas system is used in immune cells, T-cells, or hematopoietic stem cells, as recited in claims 169-171 and 174-175.
Zhang et al. teach the CRISPR/Cas system that includes Cas12J, see ¶ [0118].
Zhang et al. further teach that this system is useful for cleaving a target nucleic acid sequence in a variety of cells, see the following: “[I]n some aspects, the cell is a eukaryotic cell, preferably a human cell. In some aspects, the cell is a T cell. In some aspects, the cell is a CAR-T cell. In some aspects, the cell is a stem cell. In some aspects, the cell is a hematopoietic stem cell. In some aspects, the stem cell is a pluripotent stem cell, preferably an induced pluripotent stem cell. In some aspects, the modified cell obtained or obtainable by the method disclosed herein. In some aspect, the disclosure provides a modified human cell obtained or obtainable by the methods herein. In some aspects, the modified cell is a eukaryotic cell, preferably a human cell. In some aspects, the cell is a T cell. In some aspects, the T cell is a CAR-T cell. In some aspects, the cell is 
It would have been obvious to the person of ordinary skill in the art, at the effective filing date, to modify the teachings of Cheng et al. with the teachings of Zhang et al. in the design of the instant invention.  One of ordinary skill in the art would have been motivated to make this modification since cells of the immune system, including T-cells, can be gene edited using the CRISPR/Cas12J system to produce CAR-T-cells for specifically targeting antigen expressed on the surface of cancer cells.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 150-166, and 176-179 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150-157, 159-168, 170-171, and 184-187 of copending Application No. 17/229,272 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the pending claims and the claims of the copending application are drawn to a composition comprising an expression vector encoding an amino acid sequence that is at least 95% identical to SEQ ID NO: 120, and a recombinant guide RNA comprising a nucleotide sequence that is at least 80% identical to SEQ ID NO: 181, and a pharmaceutically acceptable excipient.
Regarding instant claim 150, claim 150 of the copending application recites a composition comprising a nucleic acid encoding the polypeptide of SEQ ID NO: 120, and a guide RNA.  Copending claim 150 does not recite that the gRNA comprises a sequence that is 80% identical to 
Moreover, regarding instant claims 151-152, and 156-162, the polypeptide recited in these claims is taught in copending claims 150-157, and 161-162.  
Regarding instant claims 153-155, the guide RNA of instant claims 153, 154, and 155, are 90%, 95%, and 100% identical to SEQ ID NO: 181, respectively.  These limitations are recited in copending claims 159-160.  
Regarding instant claim 163, which recites the pharmaceutical composition of claim 150, comprising a DNA donor template, this limitation is taught copending claim 164.
Regarding instant claim 164, which recites the pharmaceutical composition of claim 150, comprising an additional recombinant guide RNA.  This limitation is also taught in copending claims 164 and 184.
Regarding instant claim 165, which recites the pharmaceutical composition of claim 150, wherein the expression vector is an adenoviral vector.  This limitation is taught in copending claims 186-187.
Regarding instant claim 166, which recites the pharmaceutical composition of claim 150, comprising one or more of: a buffer, a nuclease inhibitor, a protease inhibitor, and an adjuvant.  These limitations are recited in copending claim 166.
Regarding instant claim 176, the composition comprising a lipid nanoparticle is taught in copending claim 185.
Regarding instant claims 177-179, these limitations are in copending claims 186-187.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 150-163, 167 and 176 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150-171 of copending Application No. 17/229,230 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the instant application (150-155) and those of the copending application (150-152) provide a polypeptide comprising the amino acid sequence of SEQ ID NO:120 and a recombinant guide RNA comprising a nucleotide sequence that is at least 80% or at least 95% identical to SEQ ID NO: 181. 
The claims of both the instant (claims 156-162) and copending applications (claims 153-156) recite where the polypeptide of SEQ ID NO: 120 is fused with a nuclear localization signal.  
Instant claim 163 and claim 157 of the copending application are both drawn to wherein the composition further comprises a donor template in addition to the polypeptide of SEQ ID NO: 120 and the guide RNA. 
Instant claim 167 and copending claim 167 are both drawn to a method of gene editing comprising contacting a cell with a composition comprising SEQ ID NO: 120, and a guide RNA.
Instant claim 176 and copending claim 158 are both drawn to the same composition, wherein the composition also comprises a lipid.
The instant claims differ from the claims of the copending application, because the instant claims are drawn to where the composition comprises a nucleic acid that encodes the polypeptide of SEQ ID NO: 120 and a recombinant guide RNA.  However, the claims of the copending application recite a composition comprising the polypeptide of SEQ ID NO: 120 and a recombinant guide RNA.  Although it is clear that a nucleic acid is distinct from a polypeptide, the nucleic acid in the composition would produce the polypeptide in a cell.  Therefore, the composition comprising the nucleic acid encoding the polypeptide of SEQ ID NO: 120, effectively provides the composition of the copending claims once the composition is delivered to a cellular environment where translation of the nucleic acid is accomplished.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 150-168, and 176 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150-169 of copending Application No. 17/225,866 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the instant application and those of the copending application  provide a polypeptide comprising the amino acid sequence of SEQ ID NO:120 and a recombinant guide RNA comprising a nucleotide sequence that is at least 80% or at least 95% identical to SEQ ID NO: 181. 
The claims of both the instant (claims 156-162) and copending applications (claims 155-158) recite where the polypeptide of SEQ ID NO: 120 is fused with a nuclear localization signal.  
Instant claim 163 and claim 160 of the copending application are both drawn to wherein the composition further comprises a donor template in addition to the polypeptide of SEQ ID NO: 
Instant claim 166 recites the claimed composition comprising one or more of: a buffer, a nuclease inhibitor, a protease inhibitor, and an adjuvant.  These limitations (with the exception of an adjuvant) are taught in copending claim 163.
Instant claims 150-166 and claims 176-179 recite a pharmaceutical composition.  Copending claim 164 recites a pharmaceutical composition comprising the composition of claim 150, and a pharmaceutical composition.
Instant claims 167-168 and copending claim 166 are both drawn to a method of gene editing comprising contacting a cell with a composition comprising SEQ ID NO: 120, and a guide RNA.
Instant claim 176 and copending claim 158 are both drawn to the same composition, wherein the composition also comprises a lipid.
The instant claims are drawn to where the composition comprises a nucleic acid that encodes the polypeptide of SEQ ID NO: 120, and a recombinant guide RNA.  However, the claims of the copending application recite a composition comprising the polypeptide of SEQ ID NO: 120
Claims 150-168 and 176-179 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150-175 of copending Application No. 17/308,568 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘568 application recites the same compositions and methods (SEQ ID NO: 120 and SEQ ID NO: 181 are identical across both applications).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 150-168, and 176-179 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150-158, 160-164, 166-169 of copending Application No. 17/403,245 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘245 application recites the same compositions and methods (SEQ ID NO: 120 (Cas12J protein) and SEQ ID NO: 139 (gRNA identical SEQ ID NO: 181) are identical across both applications).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The claims of copending applications 17/229,230; 17/225,866; 17/229,272; 17/308,568 and 17/403,245; disclose the same compositions comprising a polypeptide of SEQ ID NO: 120 and guide RNA comprising SEQ ID NO: 181.  However, these claims do not teach the use of the CRISPR-Cas12J system in immune cells, T-cells, or hematopoietic stem cells, as recited in claims 169-171 and 174-175.  
However, the prior art teaches the use of the CRISPR/Cas system, comprising Cas12J, in these cells.  See Zhang et al. teach the CRISPR/Cas system that includes Cas12J, see ¶ [0118].  It would have been obvious to the person of ordinary skill in the art at the effective filing date of the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant's amendment and IDS filed 12/17/2021 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699